                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

FAITH REGIONAL HEALTH SERVICES,

                   Plaintiff,                                       8:20CV444

     vs.
                                                        FINAL PROGRESSION ORDER
IRONSHORE INDEMNITY, INC., and UMR,
INC.,

                   Defendants.

     IT IS ORDERED that the final progression order is as follows:

     1)     The trial and pretrial conference will not be set at this time. An interim status
            conference to discuss case progression and the parties’ interest in settlement
            will be held with the undersigned magistrate judge by telephone on June 3, 2021
            at 1:00 p.m. Counsel shall use the conferencing instructions assigned to this case
            to participate in the conference. (Filing No. 17.)

     2)     The deadline to file a motion to strike jury demand is February 15, 2021.

     3)     The deadline for serving initial mandatory disclosures under Rule 26(a)(1) is
            February 5, 2021.

     4)     The deadlines for moving to amend pleadings or add parties are:

                   For the plaintiff(s):                  May 6, 2021
                   For the defendant(s):                  May 6, 2021

     5)     The deadline for completing written discovery under Rules 33, 34, 36 and 45 of
            the Federal Rules of Civil Procedure is November 19, 2021. Motions to compel
            written discovery under Rules 33, 34, 36 and 45 must be filed by December 3,
            2021.

            Note: A motion to compel, to quash, or for a disputed protective order shall not
            be filed without first contacting the chambers of the undersigned magistrate judge
            to set a conference for discussing the parties’ dispute.

     6)     The deadlines for identifying expert witnesses expected to testify at the trial, (both
            retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
            Civ. P. 26(a)(2)(C)), are:

                   For the plaintiff(s):                  January 18, 2022
                   For the defendant(s):                  February 18, 2022
         7)       The deadlines for complete expert disclosures1 for all experts expected to testify
                  at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
                  experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                           For the plaintiff(s):                        January 18, 2022
                           For the defendant(s):                        February 18, 2022
                           Rebuttal:                                    March 1, 2022

         8)       The deposition deadline, including but not limited to depositions for oral
                  testimony only under Rule 45, is April 8, 2022.

                      a. The maximum number of depositions that may be taken by the plaintiffs
                         as a group and the defendants as a group is 10.

                      b. Depositions will be limited by Rule 30(d)(1).

         9)       The deadline for filing motions to dismiss and motions for summary judgment is
                  April 29, 2022.

         10)      The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is April 29, 2022.

         11)      The parties shall comply with all other stipulations and agreements recited in their
                  Rule 26(f) planning report that are not inconsistent with this order.

         12)      All requests for changes of deadlines or settings established herein shall be
                  directed to the undersigned magistrate judge. Such requests will not be considered
                  absent a showing of due diligence in the timely progression of this case and the
                  recent development of circumstances, unanticipated prior to the filing of the
                  motion, which require that additional time be allowed.

         Dated this 3rd day of February, 2021.

                                                               BY THE COURT:


                                                               s/ Susan M. Bazis
                                                               United States Magistrate Judge




         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to
what is stated within their treatment documentation. As to each such expert, any opinions which are not stated
within that expert’s treatment records and reports must be separately and timely disclosed.
